Title: Abigail Adams to John Adams, 19 February 1801
From: Adams, Abigail
To: Adams, John


				
					my dearest Friend
					Philadelphia Febry 19 1801
				
				I reachd this city on twesday Evening. at Baltimore Leiut Parker came in to see Me, and offerd his service to me; I had engaged a carriage of Evans to take Me here with good horses and a carefull driver, for which I was to give him 80 dollors—or in proportion if I could not get across the Susquahannah I offerd Mr Parker a seat with me. he was very usefull to me and exerted himself very much or I should Still have been at the River; when we got there on sunday Evening, we found the River frozen over, but not hard enough for any but foot passengers, horses having fallen in attempting to cross. we sent over to See if Horses and a Carriage could be procured upon the other Side, but received for answer, that the Demand had been so great the week before, for Washington, that double Stages had run down all the Horses— the Night was cold, and mr Parker rose before the sun & tried Sending a Horse over. as he did not break through, he got spars fixd under the carriage, and Men to draw it over; some at the pole Some holding the Spars, & Some pushing behind. having effected this, the Horses were all led over, and then they put us in a boat, and drew us over the Same way; the Ice however breaking near the shore and letting the Men in above their Boots, I was thankfull for our Success. it Soon began to thaw, and no horses could pass in one hour.— we got on, and lodge’d at Christiana, Sit off early in the morning, with better roads than I expected. it began raining hard about two hours before we reach’d the city, continued through the Night, and all day yesterday, a mere flood. I rejoiced, that we had got through all the Creeks, which must now be impassible Townsend got to Baltimore on saturday night. the Horse very lame but I do not see that travelling has much increased it—but it would not answer to draw him. the Roads to N york are bad as possible after this Rain— I shall send him off to day to Make the best of his way home; whilst the baggage at mr staal was carrying upstairs, Townsend went to carry his horses to the stable. he put his portmanteau into the entry, but when he returnd it was taken off; and an umbrella belonging to one of the Gentlemen Lodgers— in his portmanteau he had put all his Money thinking it safer than in his pocket. that which mr Brisler gave him was also in his pocket Book, for I had paid his expences upon the Road; he had notes of hand to

the amount of 200 dollors, and all his Cloaths beside; the poor fellow lookd as if he had lost all his Friends. Mrs staal says She has lived Six years in the House, had the baggage of all the travellers who have come to the house frequently left for hours in the same place; and never lost any thing untill last week a pr of Boots were taken from the passage.—
				I intend Sitting out tomorrow if Mr Adams can be ready. the Roads are so bad that he has determined to accompany me to Nyork—
				I hear this morning the result of Monday twesday. I wish the Gentleman much joy and happiness with his Bride. I fear she will prove a very vixen to him; I Shall write to You as soon as I get to Nyork
				Yours affectionatly
				
					A A—
				
			